Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 1/6/21 are acknowledged; claims 1, 2, 4-18, and 20.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4-6, 8-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magnuson et al. (US 20150330162).
CLAIM 1:  Magnuson discloses a drill rig (101) comprising a drill floor for performing drilling operations.  A mast (106) having a racking board (108) arranged thereon (Fig. 1); and adjacent the mast and extending laterally away from the mast (Fig. 1).  A mousehole (120) is arranged at or near well center (Fig. 2).  An offline standbuilding system for building drill pipe stands without interrupting drilling operations, the system comprises a hoist (142); a first offline mousehole (122) is arranged in a setback area of the drill floor and on an off-driller side of the drill floor; a second offline mousehole (124) is arranged adjacent the first offline mousehole, the second offline mousehole being arranged in the setback area and on the off-driller side of the drill floor.  A rail system (tracks 704 supporting the hoist, arranged above and extending across a top of the racking board, the rail system comprising a bridge supporting the hoist and moveable along rails laterally toward and away from the mast across the top of the racking board and having a length allowing the bridge to be arranged over the first and second offline mouseholes (Fig. 10).
CLAIM 2:  A racking board frame (702) is sized and arranged to allow the hoist to operate inside the racking board frame (Fig. 10).
CLAIM 4:
CLAIM 5:  The rail system comprises a pair of rails and the bridge extends between the rails (Fig. 10).
CLAIM 6:  The hoist is arranged on the bridge and configured to move along the bridge (Figs. 1, 10).
CLAIM 8:  The hoist comprises a wireline and a pipe sling or pipe elevator (see paragraph 0032).
CLAIM 9:  The pipe sling or pipe elevator is configured to hoist two drill pipe sections simultaneously (see paragraph 0032, 0031 for joined).
CLAIM 10:  An iron roughneck (114) is arranged on the drill floor for coupling drill pipe sections together to form drill pipe stands.
CLAIM 11:  Magnuson discloses an offline standbuilding system for building drill pipe stands without interrupting drilling operations, the system comprises a hoist (142); a first offline mousehole (122) arranged in a setback area of the drill floor and on an off-driller side of the drill floor; a second offline mousehole (124) is arranged adjacent the first offline mousehole, the second offline mousehole being arranged in the setback area and on the off-driller side of the drill floor (Fig. 2).  A rail system (tracks 704) supporting the hoist, arranged above and extending across a top of a racking board (108) arranged adjacent to and extending laterally away from a mast on the drill rig (Fig. 1).  The rail system comprising a bridge supporting the hoist and moveable along rails laterally toward and away from the mast across the top of the racking board and having a length allowing the bridge to be arranged over the first and second offline mouseholes (see Figures).
CLAIM 12:  The rail system extends laterally from a drill rig mast (see Fig. 1).
CLAIM 13:  The rail system comprises a pair of rails and the bridge extends between the rails (see Fig. 10).
CLAIM 14:
CLAIM 15:  The hoist comprises a wireline and a pipe sling or pipe elevator (see paragraph 0032).
CLAIM 16:  An iron roughneck (114) is for coupling drill pipe sections together to form drill pipe stands.
CLAIMS 18 and 20:  These methods are inherent to the above structures.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnuson.
Magnuson discloses the elements of claim 1 as discussed above.
Magnuson fails to disclose the hoist comprises a hydraulic hoist or an electric hoist.
Magnuson discloses other components are hydraulically powered (see paragraph 0060).
It would be obvious to one of ordinary skill in the art at the time of filing to modify the hoist to be hydraulically powered as the other components are as Magnuson teaches that hydraulics are a known means of powering hoists and one of ordinary skill in the art would expect the claimed hoist to be predictably capable of being powered like the other components.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 1/6/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679